Citation Nr: 1117149	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-24 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to the Veteran's service-connected scalp folliculitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran's appeal also initially included the issues of service connection for a body rash (boils on scalp) and depression.  However, in a September 2009 hearing officer decision, the RO granted service connection for adjustment disorder, with anxiety and depressed mood; and scalp folliculitis.  These issues are accordingly resolved.

The Veteran and his spouse appeared for an RO hearing in April 2009, and he also presented testimony at a Board video conference hearing in March 2011.  In conjunction with the second hearing, the Veteran submitted additional medical records, along with a waiver of RO review.  38 C.F.R. § 20.1304(c) (2010).


FINDING OF FACT

The evidence of record reflects that it is at least as likely as not that the Veteran's claimed headaches are etiologically related to both service and his service-connected scalp folliculitis.







CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, headaches were incurred as a result of the Veteran's active service and his service-connected scalp folliculitis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    However, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, as indicated in his June 2005 application and in his hearing testimony, the Veteran has asserted that he has suffered from headaches for over 50 years, since service, and has also attributed those headaches to his service-connected scalp folliculitis.

Initially, the Board notes that repeated efforts by the RO to obtain the Veteran's service treatment records have been unsuccessful.  These records appear to have been destroyed in a 1973 fire.  The RO did obtain "Morning Reports" showing two unspecified instances of being "sick in base hosp[ital]" in July and August of 1959.  In summary, however, there is no service documentation either confirming headaches during service or indicating that the Veteran denied having headaches at that time.  Under these circumstances, the Board has a heightened obligation to explain findings and carefully consider the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Subsequent to service, the Veteran reported headaches since 1959 in his June 2005 application.  A January 2007 VA doctor's note indicates that the Veteran was seen on an emergency basis for "painful blisters, ear and facial swelling with facial nerve weakness," with diagnoses including Ramsey Hunt Syndrome in light of facial weakness.

The etiology of the Veteran's claimed headaches was addressed in three VA examination reports from 2009.  In a July 2009 VA skin diseases examination report, the examiner stated, without further explanation, that scalp folliculitis does not cause headaches.  In a July 2009 VA mental disorders examination report, however, the examining psychologist found that it was as likely as not that the Veteran's headaches were related to his skin condition.  The examiner who conducted an August 2009 VA neurological examination noted the Veteran's reported history of migraine headaches starting following folliculitis and skin infection on the scalp in service in 1959 but noted that "it was not well documented that patient was having migraine headaches at that time."  The examiner went on to state that there was no direct connection, including medical or neurological connections, between the headaches and the follicular lesions and that it was "less likely as not" that the recurrent headaches were related to chronic folliculitis.  The first two examiners confirmed reviewing the claims file, although a review of the entire claims file is not clearly indicated in the August 2009 neurological examination report.

Multiple subsequent records contain opinions indicating a causal link between headaches and the service-connected scalp folliculitis.  A February 2010 VA record contains an impression of headaches arising "from lesion of the scalp being treated by dermatology."  A January 2011 consultation report from Devin Friedlander, M.D., contains the impression of a "pain syndrome" for "probably close to 50 years" that "appears to be related to an inflammatory process."  Several records from James Logothetis, M.D., dated from February 2011, contain an assessment of headache secondary to a scalp lesion (tufted folliculitis).  

In assessing the above evidence, the Board first finds that the Veteran's lay testimony concerning the onset of headaches is competent in regard to the question of the onset date.  The Board finds that the manifestations of headaches would be readily observable and perceivable to a lay person.  Multiple court decisions reflect that a Veteran's testimony is competent as to "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  This determination is particularly significant in this case, where the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, supra.

The Board also finds the Veteran to be a credible lay witness.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He has consistently stated that his headaches had their onset during the period of his active duty service.  Given the absence of service treatment records, there is no documentation to confirm that he denied headaches at separation from service.  In view of Buchanan, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  

The aforementioned outpatient records from 2010 and 2011, along with the VA mental health examination report from July 2009, also indicate a causal relationship between headaches and the service-connected scalp folliculitis.  Moreover, Dr. Friedlander noted that the Veteran's disability dated back 50 years, placing its onset during his period of active duty service.

The evidence against the Veteran's claim is problematic.  The VA skin examiner from July 2009 reviewed the claims file, but his cursory opinion is completely unsupported by a rationale and does not address the question of direct service connection or secondary aggravation.  The VA neurological examiner provided a slightly lengthier opinion but also did not provide a detailed rationale.  This opinion is particularly problematic in that the examiner stated that "it was not well documented that patient was having migraine headaches" during service; in fact, the absence of documentation of such disability is inevitable in view of the unavailable service treatment records.  The Board thus finds that this opinion, insofar as direct service connection is concerned, was based upon an inaccurate factual premise.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative).

Finally, the Board finds the absence of medical documentation of headaches between separation from service and the Veteran's claim to be significant but not dispositive, particularly as this lapse of time is immaterial to the question of secondary service connection.

Given the Veteran's competent and credible lay assertions, the competent supporting opinions of record, and the shortcomings of the unfavorable opinions of record, the Board has reached the determination that it is at least as likely as not that the Veteran's claimed headaches were both first manifest in service and caused or worsened by his service-connected scalp folliculitis.  Service connection is thus established, and the claim is granted in full.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for headaches, to include as secondary to the Veteran's service-connected scalp folliculitis, is granted.



____________________________________________
S. A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


